                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    PASTOR,                                              Case No. 18-cv-07421-EMC
                                                       Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE
                                                v.
                                   9

                                  10    MILGROM,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff and Defendant in the above-entitled matter having failed to appear at the case

                                  14   management conference on October 3, 2019, and neither party having filed a case management

                                  15   conference statement. Further, parties are in non-compliance with the Court's orders,

                                  16          THE COURT hereby issues an ORDER TO SHOW CAUSE why plaintiff's claims

                                  17   should not be dismissed for failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of

                                  18   Civil Procedure.

                                  19          The hearing on the order to show cause will be held November 7, 2019 at 10:00 a.m. If

                                  20   plaintiff fails to appear, the case shall be dismissed for failure to prosecute.

                                  21          IT IS SO ORDERED.

                                  22   Dated: October 4, 2019

                                  23                                                     ______________________________________
                                                                                         EDWARD M. CHEN
                                  24                                                     United States District Judge
                                  25

                                  26

                                  27

                                  28
